UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 27, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23314 TRACTOR SUPPLY COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3139732 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 200 Powell Place, Brentwood, Tennessee 37027 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (615) 440-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) YES oNO þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at April 24, 2010 Common Stock, $.008 par value 36,342,000 TRACTOR SUPPLY COMPANY INDEX Page No. PART I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets – March27,2010 (unaudited), December 26, 2009and March 28,2009 (unaudited) 3 Consolidated Statements ofIncome (unaudited) – For the Fiscal Three Months Ended March27,2010and March 28, 2009 4 Consolidated Statements of Cash Flows (unaudited) – For the Fiscal Three Months Ended March27,2010and March 28, 2009 5 Notes to Unaudited Consolidated Financial Statements 6 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II. Other Information 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. [Removed and Reserved] 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signature 18 Page 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TRACTOR SUPPLY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) March 27, December 26, March 28, 2010 2009 2009 ASSETS (Unaudited) (Unaudited) Current assets: Cash and cash equivalents $ 138,060 $ 172,851 $ 36,981 Inventories 755,617 601,249 730,127 Prepaid expenses and other current assets 38,772 42,320 33,596 Deferred income taxes 13,470 17,909 4,142 Total current assets 945,919 834,329 804,846 Property and equipment, net of accumulated depreciation 365,838 370,245 364,718 Goodwill 10,258 10,258 10,258 Deferred income taxes 13,672 11,091 15,145 Other assets 4,856 4,922 5,469 Total assets $ 1,340,543 $ 1,230,845 $ 1,200,436 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 394,955 $ 273,208 $ 382,620 Accrued expenses 102,895 123,420 90,445 Current portion of capital lease obligations 360 392 521 Income taxes payable 872 7,605 2,217 Total current liabilities 499,082 404,625 475,803 Revolving credit loan 40,000 Capital lease obligations, less current maturities 1,324 1,407 1,694 Deferred rent 64,350 63,470 57,655 Other long-term liabilities 30,611 28,140 19,622 Total liabilities 595,367 497,642 594,774 Stockholders’ equity: Preferred stock, 40,000 shares authorized, $1.00 par value; noshares issued Common stock, 100,000,000 shares authorized; $.008 par value; 41,610,367 shares issued and 36,303,932 shares outstanding at March 27, 2010, 41,309,743 shares issuedand 36,076,408 shares outstanding at December26,2009 and 40,933,916 shares issued and35,838,631 shares outstanding at March28, 2009 333 330 327 Additional paid-in capital 202,477 190,938 172,225 Treasury stock, at cost, 5,306,435 shares at March27, 2010, 5,233,335 shares at December26, 2009 and 5,095,285 shares at March 28, 2009 (223,007 ) (219,204 ) (213,033 ) Retained earnings 765,373 761,139 646,143 Total stockholders’ equity 745,176 733,203 605,662 Total liabilities and stockholders’ equity $ 1,340,543 $ 1,230,845 $ 1,200,436 Page 3 TRACTOR SUPPLY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) For the fiscal three months ended March 27, March 28, 2010 2009 (Unaudited) Net sales $ 710,917 $ 650,171 Cost of merchandise sold 482,033 449,135 Gross margin 228,884 201,036 Selling, general and administrative expenses 197,810 183,650 Depreciation and amortization 16,654 16,201 Operating income 14,420 1,185 Interest expense, net 318 414 Income before income taxes 14,102 771 Income tax expense 4,794 301 Net income $ 9,308 $ 470 Net income per share – basic $ 0.26 $ 0.01 Net income per share – diluted $ 0.25 $ 0.01 Weighted average shares outstanding: Basic 36,155 35,951 Diluted 37,000 36,553 Dividends declared per common share outstanding $ 0.14 $ Page 4 TRACTOR SUPPLY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the fiscal three months ended March 27, March 28, 2010 2009 (Unaudited) Cash flows from operating activities: Net income $ 9,308 $ 470 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 16,654 16,201 Loss on sale of property and equipment 407 59 Stock compensation expense 3,154 3,302 Deferred income taxes 1,858 (3,884 ) Change in assets and liabilities: Inventories (154,368 ) (126,692 ) Prepaid expenses and other current assets 3,545 7,467 Accounts payable 121,747 95,792 Accrued expenses (20,525 ) (10,661 ) Income taxes payable (6,733 ) 3,083 Other 3,978 2,118 Net cash used in operating activities (20,975 ) (12,745 ) Cash flows from investing activities: Capital expenditures (12,940 ) (18,855 ) Proceeds from sale of property and equipment 288 3 Net cash used in investing activities (12,652 ) (18,852 ) Cash flows from financing activities: Borrowings under revolving credit agreement 142 199,576 Repayments under revolving credit agreement (142 ) (159,576 ) Tax benefit on stock option and restricted stock unit exercises 2,298 316 Principal payments under capital lease obligations (115 ) (132 ) Restricted stock units repurchased for payment of taxes (657 ) Repurchase of common stock (3,803 ) (9,118 ) Net proceeds from issuance of common stock 6,187 523 Cash dividends paid to stockholders (5,074 ) Net cash (used in) provided by financing activities (1,164 ) 31,589 Net decrease in cash and cash equivalents (34,791 ) (8 ) Cash and cash equivalents at beginning of period 172,851 36,989 Cash and cash equivalents at end of period $ 138,060 $ 36,981 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 36 $ 363 Income taxes 6,764 426 Page 5 TRACTOR SUPPLY COMPANY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation: The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States and the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. These statements should be read in conjunction with our Annual Report on Form 10-K for the fiscal year ended December 26, 2009.The results of operations for the fiscal three-month periods are not necessarily indicative of results for the full fiscal year. Our business is highly seasonal.Historically, our sales and profits have been the highest in the second and fourth fiscal quarters of each year due to the sale of seasonal products.We experience our highest inventory and accounts payable balances during the first fiscal quarter each year for purchases of seasonal products in anticipation of the spring selling season and again during the third fiscal quarter in anticipation of the winter selling season.Unseasonable weather, excessive precipitation, drought, and early or late frosts may also affect our sales.We believe, however, that the impact of extreme weather conditions is somewhat mitigated by the geographic dispersion of our stores. Note 2 – Reclassifications: Certain amounts in previously issued financial statements have been reclassified to conform to the fiscal 2010 presentation.Amounts related to voucher receivables ($0.4million at March28, 2009) have been reclassified from cash and cash equivalents to prepaid expenses and other current assets to conform to the March 27, 2010 and December 26, 2009 presentation. Amounts related to prepaid fixtures ($0.5 million at March 28, 2009) previously classified in prepaid expenses and other current assets have been reclassified to other assets to reflect their long-term status which is consistent with the March 27, 2010 and December 26, 2009 presentation. A portion of the liabilities related to workers’ compensation and general liability insurance ($14.0 million and $12.7 million at December26, 2009 and March 28, 2009, respectfully) previously classified in accrued expenses have been reclassified to other long-term liabilities to reflect their long-term status.Amounts related to tenant improvement allowances ($18.0 million and $17.2 million at December 26, 2009 and March 28, 2009, respectfully) previously classified in other long-term liabilities and amounts related to straight-line rent ($45.5 million and $40.4 million at December 26, 2009 and March 28, 2009, respectively) previously classified as straight-line rent liability have been reclassified as deferred rent to conform to the March 27, 2010 presentation. These changes have affected our December26, 2009 and March 28, 2009 Consolidated Balance Sheets and the Consolidated Statement of Cash Flows for the fiscal three months ended March 28, 2009. Note 3 – Inventories: Inventories are stated using the lower of last-in, first-out (LIFO) cost or market.
